DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a final office action in response to the amendments filed 6/27/2022/2022. Amendments received on 6/27/2022 have been entered. Claims 4, 6, 11, 13, 14 and 18 were previously canceled. Claims 21-24 are newly added claims. Accordingly claims 1-3, 5, 7-10, 12, 15-17 and 19-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 15-17 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delia et al. (US Pub 2009/0201131) in view of Gray (US Pub 2006/0115797) in view of French (US 5,735,742) and further in view of Stewart (US Pub 2006/0250251).
As of claims 1, 8 and 15, Delia discloses a method, comprising: 
obtaining a first plurality of identifiers associated with a first plurality of paper currency bills, wherein the first plurality of identifiers are obtained from the first plurality of paper currency bills at least in part by wireless communication with the first plurality 5of paper currency bills (via RFID reader interrogating one or more bills 220 and receiving RFID information from RFID chip embedded in the bills, since reader transmits an interrogation signal and receive a response from the RFID chip it comprises an antenna; see fig. 2; also see abstract and paragraph [0036]-[0037]); 
determining whether each of the first plurality of identifiers associated with the first plurality of paper currency bills is valid, including comparing each of the first plurality of identifiers associated with the first plurality of paper currency bills to a first set of valid identifiers stored in a database (via comparing the received RFID information with RFID information of genuine currency to check for counterfeit currency; see paragraph [0010] and [0036]-[0037]); and 
Delia does not explicitly state 10determining an owner of the first plurality of paper currency bills, utilizing the first plurality of identifiers, where the owner of the first plurality of paper currency bills is stored in the database.
Gray discloses an RFID system for identifying and tracking currency comprising paper currency with RFID tags (see paragraph [0012]). Gray further discloses the step of reading information from RFID tags on the paper currency and utilizing the information to determine an owner of the paper currency, wherein the owner of the paper currency is stored in a clearinghouse (see paragraphs [ 0012]-[0014]). 
From the teaching of Gray it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Delia to include the function of determining an owner of the bills as taught by Gray in order to reduce counterfeit activities.
With regards to the limitation of “passive radio frequency identification (RFID) tags, Delia discloses an interrogation signal is received by receiver 120 and used to develop power for a response, for example, by rectification of the received interrogation signal (boosted in voltage by a transformer) and storage in a capacitor, a known powering technique used in passive RFID tags. Gray further discloses that RFID tags are either active or a passive, so it would have been obvious to one having ordinary skill in the art to utilize a passive tag on each of the first plurality of paper currency bills since they are cheaper than the active RFID tags. 
Delia further discloses the step of outputting an alert in response to determining that one or more of the first plurality of identifiers associated with the first plurality of paper currency bills is not valid (via alerting the authorities if the bill is not valid; see paraqgrpah [0036]-[0037]). However, it doesn’t explicitly disclose that the alert includes a textual message.
French discloses a method wherein plurality of transponders 13 are interrogated by a reader If any chip crossing any of the antennas is counterfeit (i.e. does not have a valid identification code), or has an unusual transaction history, an appropriate action may be initiated, such as a message on a monitor screen alerting security personnel to the problem, the sounding of an alarm, or the like (see col. 9, lines 45-60).
From the teaching of French it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Delia and Gray to include the function of outputting an alert including a textual message as taught by French since it is known that different types of alerts textual, sound can be used to notify security personnel of the problem.
However combination of Delia, Gray and French does not explicitly disclose each of the RFID tags having a semi-transparent antenna.
Stewart discloses RFID tag having a semi-transparent antenna (see abstract).
From the teaching of Steward it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Delia, Gray and French to use semi-transparent antenna as taught by Stewart because the antenna minimally affects the electromagnetic RF fields surrounding the antenna even in the vicinity of the antenna, assemblies of objects carrying the RF devices can be formed while maintaining acceptable communications with the RF devices (see paragraph [0025]).
As of claims 2, 9 and 16, Delia discloses the step of electronically recording a value of the first plurality of paper currency bills, and sending the recorded value to a 15central server accessible via a network (via recording denomination of the bills and sending it to a central report collection point 230; see fig. 2; also see paragraph [0035]).  
Gray discloses the step of electronically recording a value of the first plurality of paper currency bills, and sending the recorded value to a 15central server accessible via a network (via transmitting the information to clearing house; see paragraphs [0012]-[0013]) 
As of claim 3, 10 and 17, Delia discloses that the first plurality of paper currency bills is arranged in a stacked configuration (see fig. 2, which shows that the currency 220 is a stacked configuration).  Gray further discloses reading plurality of currency bills inside a bag (see paragraph [0011]). 
As of claim 5, Delia discloses that the first set of valid identifiers includes information identifying where the first plurality of paper currency bills has traveled (via tracking the location/position of the paper currency bills to infer that a given currency bill or the RFID chip therein has been duplicated and that a counterfeit bill is in circulation; see paragraphs [0034] and [0040]).
Gray further discloses that the first set of valid identifiers includes information identifying where the first plurality of paper currency bills has traveled (via recording currency ID, date, time and location; see paragraph [0012] and [0013]).
French further discloses the steps of electronically identifying an electronically identifiable gaming chip at a first location within the casino, moving the gaming chip from the first location to a second location within the casino, and recording the movement of the gaming chip from the first location to the second location in a data bank so that the transactional history of the gaming chip is preserved for future reference (see col. 3, lines 31-39).
As of claim 7, Gray discloses that the first set of valid identifiers corresponds to paper currency bills that are known to be valid, and the first set of valid identifiers is included in a database available online from a remote site (via creating a clearinghouse (remote database) to manage one or more databases, attaching RFID tag to items (paper currency bills), scanning the said items, transmitting key information to the clearinghouse, then receiving approval or rejection of the transaction from the clearinghouse; see abstract). 
As of claims 12 and 19, Gray discloses determining, for each of the paper currency bills, a monetary value of the paper currency bill by recognizing a portion of the identifier associated therewith, the portion being preassociated with the monetary value (Gray discloses that fig. 1 shows a possible location for the bar code 1 and/or RFID tag 2 on the front or back of the paper currency. The bar code could have 15 characters. The first three characters could be reserved for country code. For example, 001 could designate the U.S. The next four characters could be the dollar value. For example, 0020 could designate a $20 bill. The last eight characters would be unique to that country code and dollar value. For example, 001002000000001 would be the first US $20 bill and 001002000000002 would be the second US $20 bill. It would have been obvious to one having ordinary skill to store the barcode characters in the RFID tags and by scanning the RFID tag and reading the portion “0020” will indicate the monetary value of the currency paper bill; see paragraph [0026]). 
As of claim 20, Delia discloses each of the first plurality of paper currency bills is positioned directly on top of the remaining plurality of paper currency bills (see fig. 2 which disclose plurality of currency bills 220 on top of each other). 
Stewart discloses that currency in a bank is formed into stacks of 50 bills each. Each bill is tagged with a semi-transparent RF device (see paragraph [0054]).
As of claim 21, Stewart discloses that an operating range of the RFID tags in the stack of paper currency bills varies by less than 50% relative to one another (see paragraph [0046]).  
As of claim 22, Stewart discloses that for each of the RFID tags, at least about 50% of radio frequency energy striking the antenna thereof and in the vicinity of the antenna is useable by another RFID tag in the vicinity of the RFID tag (see paragraph [0041]).  
As of claim 23, Stewart discloses that for each of the RFID tags, greater than about 90% of radio frequency energy striking the antenna thereof and in the vicinity of the antenna is useable by another RFID tag in the vicinity of the RFID tag (see paragraph [0041]).  
As of claim 24, Stewart discloses that the antennas are constructed such that at least 50% of radio frequency energy striking each antenna passes through the antenna (see claim 10).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any combination of the references applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/           Primary Examiner, Art Unit 2683